19-12821-mg   Doc 2   Filed 09/03/19   Entered 09/03/19 18:32:49   Main Document
                                       Pg 1 of 8
19-12821-mg   Doc 2   Filed 09/03/19   Entered 09/03/19 18:32:49   Main Document
                                       Pg 2 of 8
19-12821-mg   Doc 2   Filed 09/03/19   Entered 09/03/19 18:32:49   Main Document
                                       Pg 3 of 8
19-12821-mg   Doc 2   Filed 09/03/19   Entered 09/03/19 18:32:49   Main Document
                                       Pg 4 of 8
19-12821-mg   Doc 2   Filed 09/03/19   Entered 09/03/19 18:32:49   Main Document
                                       Pg 5 of 8
19-12821-mg   Doc 2   Filed 09/03/19   Entered 09/03/19 18:32:49   Main Document
                                       Pg 6 of 8
19-12821-mg   Doc 2   Filed 09/03/19   Entered 09/03/19 18:32:49   Main Document
                                       Pg 7 of 8
19-12821-mg   Doc 2   Filed 09/03/19   Entered 09/03/19 18:32:49   Main Document
                                       Pg 8 of 8
